Title: James Madison to Nicholas P. Trist, 23 October 1827
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 23. 1827
                            
                        
                         
                        The time is come when I ought to recollect that a Report from the Visitors of the University will soon be due
                            to the General Assembly; and for which my materials as well as my memory are deficient. I must recur therefore to your aid
                            in behalf of both. It is the more needed, as my sickness at the last Session of the Board prevented the participation in
                            its proceedings which would have left me less at a loss. I hope I don’t go too far in asking of you, in addition to the
                            usual transcript, a draft in form, of a Report such as will comply with the Requisites of the
                            Law, and convey the impressions made on the Visitors by the public examination which all of them, except myself witnessed.
                            Pardon the task I am imposing, and let me soon hear from you; I would rather say, see you, if I
                            permitted the pleasure it would afford us, to prevail over the regard that may be due to your conveniency.
                        I am in correspondence with my colleagues on the supply of the vacant Chair, and the request of Mr. Long as
                            to his. Its close is delayed by the mistaken direction given to four letters just returned to me from Montpellier in
                            Vermont.
                        I have not yet recd. but daily expect from Mr King an account of the fund put under the authority of his
                            father. Be so good as to obtain from Docr. Dunglison & Mr. Bonnycastle the information wanted from them as to the
                            objects of it. Mr. B. did not call on me as I expected on his return from London. Mrs. M. joins in every good wish for
                            yourself & all around you.
                        
                        
                            
                                James Madison
                            
                        
                    